COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  DAVID PAUL HEALY,                             §             No. 08-17-00027-CV

                          Appellant,            §               Appeal from the

  v.                                            §              352nd District Court

  SIMONE BARRON,                                §           of Tarrant County, Texas

                           Appellee.            §             (TC# 352-286480-16)

                                              §
                                            ORDER

       This Court has received and filed Appellee’s suggestion of bankruptcy under Chapter 13

of the Bankruptcy Code. Pursuant to 11 U.S.C. § 362, any further action in this appeal is

automatically stayed.      Under these circumstances, and for administrative purposes, it is

ORDERED that this appeal is removed from the Court’s docket and abated. The appeal will be

reinstated upon proper motion showing that the stay has been lifted and specifying the action

required by this Court.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED this 16th day of January, 2018.


                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.